Exhibit 10.2




 
THIRD AMENDMENT TO THE AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
 
This THIRD AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD., a Florida limited
partnership (the “Partnership”), is made and entered into as of October 18, 2009
(this “Amendment”), by and between UNIVERSAL CITY FLORIDA HOLDING CO. II, a
Florida general partnership (“Holding II”), in its capacity as the sole general
partner of the Partnership, and UNIVERSAL CITY FLORIDA HOLDING CO. I, a Florida
general partnership (“Holding I”), in its capacity as the sole limited partner
of the Partnership. Additional parties to this Amendment, in their individual
capacities, are the five constituents of Holding I and Holding II, namely the
Blackstone Partners and UniCo, and Universal Parent, which additional parties
are not partners in the Partnership.
 
W I T N E S S E T H
 
WHEREAS, the parties hereto and/or their predecessors have entered into the
Amended and Restated Agreement of Limited Partnership of Universal City
Development Partners, Ltd., dated as of June 5, 2002 (the “Original Partnership
Agreement”), with respect to the Partnership;
 
WHEREAS, the parties hereto and/or their predecessors have entered into the
First Amendment to the Amended and Restated Agreement of Limited Partnership,
dated as of May 25, 2007 (the “First Amendment”), amending certain provisions of
the Partnership Agreement;
 
WHEREAS, the parties hereto and/or their predecessors have entered into the
Second Amendment to the Amended and Restated Agreement of Limited Partnership,
dated as of November 7, 2007 (the “Second Amendment”; the Original Partnership
Agreement, as amended by the First Amendment and the Second Amendment, is
referred to herein as the “Partnership Agreement”), amending certain provisions
of the Partnership Agreement;
 
WHEREAS, the parties hereto desire to amend the Partnership Agreement as set
forth herein with respect to the payment of the Special Fee and related
provisions.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
it is agreed by and between the parties hereto as follows:
 
1. Certain Defined Terms.  Words and phrases which are introduced by initial
capitals and which are not otherwise defined in this Amendment shall have the
same meaning as in the Partnership Agreement.
                                                 
                                                  2. Amendment to Section
20.  Section 20(b) of the Partnership Agreement shall be amended by adding the
following language at the end of the first paragraph of the Section:


“Notwithstanding the foregoing, for the period from and after the first day of
the Partnership’s monthly financial reporting period for November, 2009 through
and including the last day of the Partnership’s monthly financial reporting
period for June, 2017 (the “Fee Modification Period”), the Special Fee shall be
equal to 5.25% of Project 1 Gross and 5.25% of Gate 2 Gross.  In addition,
during the Fee Modification Period, the reference to “5% of the gross revenues
received” and each reference to “10%” contained in this first paragraph of
Section 20(b) shall be modified to “5.25%” and “10.5%,” respectively.”


                                 3. Effectiveness. The aforementioned Amendment
to Section 20 shall not become effective until either (i) the requisite lenders
under the Partnership’s senior secured credit facilities shall have consented to
permit the transactions contemplated above and any related transactions; or (ii)
the Partnership’s senior secured credit facilities shall be amended on terms
that permit the transactions contemplated above and any related transactions.
 
                                4. Otherwise Unchanged.  This Amendment is
limited precisely as written and shall not be deemed to be an amendment to any
other term or condition of the Partnership Agreement. Wherever the Partnership
Agreement is referred to therein or in any other agreements, documents or
instruments, such reference shall be to the Original Partnership Agreement, as
amended hereby and by the First Amendment and the Second Amendment. Except as
expressly and specifically amended by this Amendment, the Partnership Agreement
shall remain unchanged, and each of the First Amendment, the Second Amendment
and the Partnership Agreement, as amended hereby, is hereby ratified, approved
and confirmed in all respects by the parties hereto and shall remain in full
force and effect.
 
                                                   5. Governing Law.  This
Amendment shall be interpreted and governed by the laws of the State of Florida,
without regard to its conflicts of laws provisions.
 
                                                   6. Counterparts.  This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together will constitute one and the same
instrument.
 
                         7. Headings.  The descriptive headings contained in
this Amendment are for the convenience of reference only, shall not be deemed to
be a part of this Amendment and shall not affect in any way the   meaning,
construction or interpretation of this Amendment.
 
[Remainder of page left blank intentionally]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Amendment on the day and
year first above written.





 
UNIVERSAL CITY FLORIDA HOLDING CO. II
 
By:  UNIVERSAL CITY PROPERTY MANAGEMENT II LLC
By:  /s/ Thomas L. Williams
Name:  Thomas L. Williams
Title:    Chairman & Chief Executive Officer
 
     
By:  BLACKSTONE UTP OFFSHORE CAPITAL LLC
     
By:  Blackstone UTP Offshore Capital Partners L.P., its sole member
     
By:  Senior Managing DirectorBlackstone Media Management Associates III, L.L.C.,
its general partner
 
By: /s/ Peter
Wallace                                                                      
Name: Peter
Wallace                                                               
Title:   President and
Treasurer                                                             
 
 
By:  BLACKSTONE FAMILY MEDIA III LLC
 
 
By:  Blackstone Family Media Partnership III L.P., its sole member
 
 
By:  Blackstone Media Management Associates III, L.L.C., its general partner
 
By: /s/ Peter Wallace
 
Name:  Peter Wallace                                                    
Title:    President and
Treasurer                                                  
   











[Signature Page to Third Amendment to UCDP Amended and Restated Partnership
Agreement]



 
By:  BLACKSTONE UTP CAPITAL LLC
     
By:Blackstone UTP Capital Partners L.P., its sole member
     
By:  Blackstone Media Management Associates III, L.L.C., itsgeneral partner
 
By:  /s/ Peter
Wallace                                                                  
Name: Peter
Wallace                                                               
Title:   President and
Treasurer                                                            
 
 
By: BLACKSTONE UTP CAPITAL A LLC
 
 
By:  Blackstone UTP Capital Partners A L.P., its sole member
 
 
By:  Blackstone Media Management Associates III, L.L.C., its general partner
 
By:  /s/ Peter Wallace         
 
Name:  Peter Wallace                                                    
Title:    President and
Treasurer                                                  
         
UNIVERSAL CITY FLORIDA HOLDING CO. I
 
By:  UNIVERSAL CITY PROPERTY MANAGEMENT II LLC
By:  /s/ Thomas L. Williams
Name:  Thomas L. Williams
Title:  Chairman & Chief Executive Officer
 
       













[Signature Page to Third Amendment to UCDP Amended and Restated Partnership
Agreement]

 
 

--------------------------------------------------------------------------------

 






 
By:  BLACKSTONE UTP OFFSHORE CAPITAL LLC
     
By:Blackstone UTP Offshore Capital Partners L.P., its sole member
     
By:  Blackstone Media Management Associates III, L.L.C., its general partner
 
By:  /s/ Peter
Wallace                                                                     
Name:  Peter
Wallace                                                              
Title:    President and
Treasurer                                                            
 
 
By: BLACKSTONE FAMILY MEDIA III LLC
 
 
By:  Blackstone Family Media Partnership III L.P., its sole member
 
 
By:  Blackstone Media Management Associates III, L.L.C., its general partner
 
By: /s/ Peter Wallace          
 
Name:   Peter Wallace                                                   
Title:     President and
Treasurer                                                 
     
By:  BLACKSTONE UTP CAPITAL LLC
     
By:  Blackstone UTP Capital Partners L.P., its sole member
     
By:  Blackstone Media Management Associates III, L.L.C., itsgeneral partner
 
By:  /s/ Peter
Wallace                                                                     
Name:   Peter
Wallace                                                             
Title:     President and
Treasurer                                                          













[Signature Page to Third Amendment to UCDP Amended and Restated Partnership
Agreement]



 
By:  BLACKSTONE UTP CAPITAL A LLC
     
By: Blackstone UTP Capital Partners A L.P., its sole member
     
By:  Blackstone Media Management Associates III, L.L.C., its general partner
 
By:  /s/ Peter
Wallace                                                                     
Name:  Peter
Wallace                                                              
Title:    President and
Treasurer                                                            
     
AGREED AND APPROVED IN ACCORDANCE WITH SECTION 51 OF THE PARTNERSHIP AGREEMENT
AND THE
OTHER PROVISIONS APPLICABLE TO UNIVERSAL STUDIOS, INC.:
 
UNIVERSAL STUDIOS, INC.
 
By: /s/ Lynn Calpeter          
Name: Lynn
Calpeter                                                                
Title: Executive Vice President and Chief Financial
Officer                                                               


 
 

--------------------------------------------------------------------------------

 
